Citation Nr: 1433653	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lower extremity neurological disorder, to include sciatica.



REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to April 1971; from July 1971 to May 1975; from January 1976 to August 1980; from June 1996 to January 1997; from April 2001 to July 2001; and from January 2003 to April 2004.  He also had additional reserve duty service.  He has received numerous awards and decorations for his military service including the Combat Action Ribbon, the Purple Heart, and the Silver Star.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has previously remanded this case for further development in October 2011 and July 2013.

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to a private attorney in December 2013.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an additional VA examination and medical opinion, which fully comply with the Board's July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the November 2013 VA examiner did not provide a complete rationale for the conclusions reached.  In addition, the examiner did not address all of the questions posed by the Board, to include whether the claimed disorder was aggravated by the Veteran's service-connected left leg shrapnel wound residuals.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lower extremityneurological disorders that may be present, to include sciatica.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's service treatment records show that he complained of right thigh and left leg numbness and right-sided sciatic discomfort while in service.  His post-deployment assessment dated in May 2004 also noted the presence of numbness and tingling in the hands or feet.

It should be further noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to:

(a) State whether the Veteran's complaints related to the lower extremities can be attributed to a known clinical diagnosis, to include sciatica.  If the examiner cannot identify a known diagnosis or disease which causes the claimed symptoms, the examiner must so state.

(b) If the lower extremity complaints are attributed to a known diagnosis, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's active military service or events therein, to include Agent Orange exposure and his in-service symptomatology.

In addressing this question, the examiner should consider the Veteran's in-service complaints.  In this regard, it should be noted that the Veteran complained of lower extremity sensory impairment, right thigh, and left leg numbness and right sided sciatic discomfort in service.  For example, in March 2004, a military physician noted a history of right-sided sciatic discomfort for a couple of years.  In a December 2004 examiner's summary, the physician also noted numbness in the right thigh when standing for a while time - sciatic nerve.

(c) If there is no relationship between any currently diagnosed lower extremity neurological disability and military service, the examiner should then opine as to whether the disorder is proximately due to or aggravated (permanently worsened) by a service-connected disability, to include the residuals of a left leg shrapnel wound.  

The examiner is requested to provide a response for each of the questions posed.  A complete rationale should be provided for all opinions offered. 

2.  The AOJ should review the examination report and ensure that it complies with the directives compliance.  If not, corrective action should be taken.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



